United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604


                                        May 24, 2001


                                             Before

                            Hon. WILLIAM J. BAUER, Circuit Judge

                            Hon. DANIEL A. MANION, Circuit Judge

                            Hon. DIANE P. WOOD, Circuit Judge


No. 00-3020                                           Appeal from the United States District
                                                      Court for the Western District of
JAMES KERSTING,                                       Wisconsin.
                      Plaintiff-Appellant,
      v.                                              No. 99 C 0785

WAL-MART STORES, INC., #6025, a/k/a                   Stephen Crocker, Magistrate Judge.
WAL-MART DISTRIBUTION CENTER
and WAL-MART STORES, INC.,
                Defendant-Appellee.


                                             ORDER


      The Opinion of this court issued on May 18, 2001 should be amended as follows:

              Page 8, second paragraph, line 2, “material” should be changed
              to “materially.”